Citation Nr: 1510225	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  07-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision from the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Montgomery, Alabama.  

In April 2010, the Veteran and his authorized representative appeared at a hearing held before the undersigned in Montgomery, Alabama (Travel Board hearing).  A transcript of that hearing has been associated with the claims file.

In an October 2010 Decision and Remand, the Board, in pertinent part, reopened the claim for service connection for a right knee disability, and remanded the reopened claim to the Appeals Management Center (AMC) for additional development, to specifically include the provision of a VA medical examination to determine the nature and etiology of the Veteran's claimed right knee disability. 

The claim returned to the Board in August 2013, at which time it was again remanded for further development following a determination that the VA medical examination provided pursuant to the Board's October 2010 remand failed to fully comply with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected knee and ankle disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2007 Letter from J.D.H., D.C. (opining that current symptomatology related to his left knee injury during active service affects his lumbar spine); August 2013 Statement (reporting that his altered gait due to his service-connected disabilities has caused a low back disorder).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's right knee disability is the result of his active service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, a right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for a right knee disorder.  This award therefore represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has a currently diagnosed right knee disability, specifically right knee chondromalacia and sprain, which is related to the cumulative effects of repeated trauma from his active service as a paratrooper.  Thus service connection for a right knee disability is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In statements submitted throughout the duration of the appeal, the Veteran maintained that right knee symptomatology, including pain, first manifested while he was on active duty and that he has had continued problems since that time.  See, e.g., May 2005 Statement in Support of Claim (asserting that he began experiencing right knee pain during service); August 2013 Statement in Support of Claim (stating that he "started having pain in [his] right knee while [he] was still in service between 1988 [and] 1991"); September 2013 VA Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) (noting that the Veteran reported that "[h]e began to have pain in right knee during 1990").  See also April 1996 VA Examination Report (noting the Veteran's report of the onset of right knee symptomatology toward the end of his period of active service).  Moreover, the Veteran's DD 214 confirms that he was in receipt of the Parachutist Badge and his service treatment records (STRs) reflect that he underwent Airborne Training.  See April 1988 Physical Examination (Reflecting that the Veteran met the physical standards to begin Airborne Training); April 2010 Board Hearing Transcript (testifying that he participated in 43 parachute jumps while serving as an infantryman with the 82nd Airborne Division).  Accordingly, the Board finds his statements regarding his in-service right knee pathology to be competent, credible and ultimately probative, as his testimony regarding repeated trauma to his knees as a result of more than 40 parachute jumps is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

The post service medical evidence, including VA examination reports, VA treatment records, and private chiropractic treatment records, reflect that the Veteran has been treated for right knee symptoms, including specifically pain and stiffness, since 1992.  See, e.g., August 1992 VA General Medical Examination (reflecting that the Veteran complained of "chronic bilateral knee and ankle pain, soreness and stiffness" and reflecting an assessment of "[p]robable degenerative joint disease in knees and ankles, accelerated by repeated trauma"; however, x-rays conducted at the time found "[n]o bone or joint abnormality"); April 1996 VA Examination Report (reflecting a provisional diagnosis of "[q]uestionable minimal degenerative joint disease right knee"); April 2005 VA Primary Care New Patient Visit Note (reflecting the Veteran's complaints of bilateral knee pain and stiffness with a history of "frequent jumps as paratrooper, intermittent s[ymptoms] since"; and providing an assessment of "suspect patellofemoral chondromalacia"); November 2005 VA Primary Care Outpatient Note (reflecting a diagnosis of "mild crepitus on patellofemoral grind test" of the right knee); August 2007 Letter from J.D.H., D.C. (indicating that the Veteran is undergoing chiropractic treatment concerning his right knee); January 2011 VA Examination Report (noting right knee symptoms including tenderness, guarding of movement, grinding, and patellar abnormality characterized by abnormal tracking).


Additionally, during the pendency of the current appeal, he has been diagnosed with chondromalacia and sprain, manifested by symptoms including crepitus, tenderness, guarding of movement, grinding, patellar abnormality characterized by abnormal tracking, and flare-ups of severe pain with prolonged standing and sitting.  See, e.g., January 2011 VA Examination Report (reflecting a diagnosis of "right knee chondromalacia and sprain"); October 2012 VA Primary Care Outpatient Note (noting "crepitus in R > L knee"); September 2013 VA Knee and Lower Leg Conditions DBQ (reflecting current symptoms including "[c]onstant moderate bilateral knee pain[; and] flare-ups [of] severe pain with prolonged standing and sitting").  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a " current disability " is satisfied if a disorder is diagnosed during the pendency of the appeal, even if it subsequently resolves prior to adjudication of the claim). 

The Board notes that there are negative VA etiological opinions of record which opine that the Veteran's right knee condition is unrelated to his active service.  See January 2011 VA Examination Report; September 2013 VA Knee and Lower Leg Conditions DBQ and Addendum Opinion.  However, in relating the Veteran's current right knee pathology to a 2005 jogging injury, these opinions ignore the Veteran's documented complaints of, and treatment for, right knee symptoms prior to that time.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Accordingly, these opinions form an inadequate foundation upon which to base a denial of entitlement to service connection.  

Further, the August 1992 VA examiner attributed the Veteran's reported right knee pathology to "repeated trauma" resulting from his "history of . . . a lot of parachuting."  See August 1992 VA Examination Report.  This examination occurred less than a year after the Veteran's discharge from active service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (indicating the enhanced probative value of contemporaneous evidence).  Although there was not a definitive diagnosis provided at the time, as noted, the Veteran has a current diagnosis of right knee chondromalacia and sprain, the symptoms of which are identical to those noted in August 1992.  Moreover, as previously discussed, the Veteran has competently and credibly reported such symptoms occurring intermittently since his active service.  See April 2005 VA Primary Care New Patient Visit Note; May 2005 Statement in Support of Claim; August 2013 Statement in Support of Claim.  

The Board finds that the Veteran's lay statements, the VA medical records reflecting consistent complaints of right knee symptoms since his discharge and a currently diagnosed right knee disability, and the August 1992 VA examiner's opinion, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates his right knee chondromalacia and sprain is related to his history of repeated in-service knee trauma from parachute jumps.  Thus, service connection for a right knee disability is warranted.  38 C.F.R. §§ 3.102, 3.303 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a right knee disability is granted.




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


